EXAMINER’S AMENDMENT/COMMENT

Examiner’s Amendment
An examiner’s amendment to correct obvious errors appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.  In line 12 of claim 5, the phrase “the toe-space” has been changed to - - a toe-space at a base of the floor-standing furniture - - .
2.  In line 15 of claim 5, the second occurrence of the term “a” has been changed to - - the - - .
3.  In line 16 of claim 5, the term “a” has been changed to - - the - - .
4.  In line 11 of claim 7, the phrase “the toe-space” has been changed to - - a toe-space at a base of the floor-standing furniture - - .
5.  In line 13 of claim 7, the second occurrence of the term “a” has been changed to - - the - - .
6.  In line 14 of claim 7, the term “a” has been changed to - - the - - .
7.  In line 12 of claim 9, the phrase “the toe-space” has been changed to - - a toe-space at a base of the floor-standing furniture - - .
8.  In line 13 of claim 9, the first occurrence of the term “the” has been changed to - - a - - .
9.  In line 18 of claim 9, the both occurrences of the term “a” has been changed to - - the - - .
10.  In line 19 of claim 9, the term “a” has been changed to - - the - - .

Drawings
New corrected formal drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed January 15, 2020 are informal.  Note that the lines, numbers and letters throughout the drawings are not uniformly thick and well defined.  See 37 CFR 1.84(l).  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/July 25, 2022                                            Primary Examiner, Art Unit 3636